Citation Nr: 0002888	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for disorders of the 
left knee, left hip, and left ankle, each claimed as 
secondary to the service-connected post-operative medial 
meniscectomy of the right knee.  

2.  Entitlement to a disability rating greater than 10 
percent for post-operative medial meniscectomy of the right 
knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that in April 1999 the veteran withdrew his 
request for a hearing before a member of the Board.  

In January 1998, the veteran submitted a formal claim for a 
total disability rating based on individual unemployability.  
A review of the claims folder fails to reveal any 
adjudication of that claim.  The matter is referred to the RO 
for the appropriate action.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for secondary service 
connection for disorders of the left knee, left hip, and left 
ankle, as well as an increased disability evaluation for the 
service-connected right knee disability, in a January 1997 
rating decision.  The RO notified the veteran of the decision 
by letter dated January 16, 1997.  

2.  The RO received the veteran's notice of disagreement with 
the January 1997 rating action in November 1997.

3.  The RO issued a statement of the case to the veteran and 
his representative on November 28, 1997.  The RO also advised 
the veteran of the actions necessary to properly complete his 
appeal.  

4.  The RO received the veteran's VA Form 9 on May 14, 1998.  
There is no prior communication from the veteran or his 
representative that contains specific allegations of fact or 
law with regard to the January 1997 rating decision.   


CONCLUSIONS OF LAW

1.  A timely appeal was not filed with respect to the issues 
of secondary service connection for disorders of the left 
knee, left hip, and left ankle.  38 U.S.C.A. § 7105(a) and 
(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.302(b), 20.303, 
20.304 (1999).

2.  A timely appeal was not filed with respect to the issue 
of an increased rating for post-operative medial meniscectomy 
of the right knee.  38 U.S.C.A. § 7105(a) and (d)(3) (West 
1991); 38 C.F.R. §§ 20.200, 20.302(b), 20.303, 20.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1999).  Either the claimant or his duly 
appointed representative may submit a notice of disagreement 
or a substantive appeal.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. 
§ 20.301(a).    

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 U.S.C.A. § 7015(b)(2); 
38 C.F.R. § 20.201.  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  

Generally, a notice of disagreement is timely if it is 
received within one year from the date of notification of the 
decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  
A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 U.S.C.A. § 20.302(b).  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303.  

A review of the claims folder reveals that the veteran had 
previously appealed the issues of entitlement to secondary 
service connection for the left knee and entitlement to an 
increased disability rating for the right knee.  However, he 
withdrew those appeals in March 1996.  In June 1996, the 
veteran sought to reopen these claims and initiated secondary 
service connection claims for the left hip and the left 
ankle.  

After reviewing the evidence of record, the Board finds that 
the veteran failed to timely perfect his appeal concerning 
each of the issues set forth above.  Initially, the Board 
emphasizes that, in an October 1999 letter, the Board advised 
the veteran and his representative of the concern as to the 
timeliness of the substantive appeal and allowed 60 days in 
which to submit evidence or argument on the matter.  The 
Board has not received any substantive response.   

In this case, the RO denied each of the veteran's claims in a 
January 1997 rating decision.  The RO notified the veteran of 
the decision by letter dated January 16, 1997.  Thereafter, 
the RO received the veteran's notice of disagreement with the 
January 1997 rating action in November 1997 on the date of 
his personal hearing.  On November 28, 1997, the RO issued a 
statement of the case to the veteran and his representative, 
which included information as to the actions necessary to 
properly complete his appeal.  

The RO received the veteran's VA Form 9 on May 14, 1998, more 
than one year after notification of the denial of his claims 
in January 1997 and more than 60 days after the issuance of 
the November 1997 statement of the case.  There is no 
communication prior to that date that contains specific 
allegations of error or fact with respect to these claims.  
Moreover, there is no communication from the veteran or his 
representative requesting an extension of time to file an 
appeal.  Therefore, the veteran did not timely perfect his 
appeal.  38 U.S.C.A. § 7105(d)(3); 38 U.S.C.A. § 20.302(b)  

The Board acknowledges that, in some cases, hearing testimony 
may be accepted as the substantive appeal in lieu of a VA 
Form 9.  However, in this case, the hearing took place before 
the RO issued the statement of the case.  Therefore, the 
hearing testimony may not constitute a substantive appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.   


ORDER

The appeals with respect to the issues of entitlement to 
service connection for disorders of the left knee, left hip, 
and left ankle, each claimed as secondary to the service-
connected post-operative medial meniscectomy of the right 
knee, are dismissed.  


The appeal with respect to the issue of entitlement to a 
disability rating greater than 10 percent for post-operative 
medial meniscectomy of the right knee is dismissed.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

